ON MOTION FOR REHEARING.
PER CURIAM. —
Respondents, in their motion for rehearing, say that this court refused to permit an oral argument of the case when it was again set for hearing in this court after the Supreme Court had retransferred it. In this, respondents are in error. This court did not refuse to permit an argument at the second hearing.
*596When the case was set for hearing the last time, it was called and counsel for both sides appeared at the counsel table. It was stated that the case was orally argued at the first hearing thereof and was by this court transferred to the Supreme Court. Whereupon the court inquired whether, in view of the fact that the case had been argued once before, counsel cared to argue it again? To this counsel for appellants replied that they did not care to reargue it and were perfectly willing to submit the case without further argument. To which counsel for respondents immediately, and without objection either in manner or word, consented. The case was thereupon submitted and counsel for both sides gathered their papers, bowed smilingly to the court and to each other and departed, apparently in the best of humor that the arduous task of a-reargument of the case was avoided.
The court fully recognized that the parties had a right to argue the case if they desired to do so; and had such desire been even intimated by either side an argument would have been heard. There was not the slightest intimation to the court that the agreement to submit the case without further argument was not perfectly agreeable to both sides. Nor was there anything from the court having a tendency to indicate, that if either party desired a reargument of the case, the right to do so would not he freely and willingly recognized and granted.
This is the only point in the motion for rehearing that we care to discuss, the other points being in our view, covered by the opinion delivered herein. The motion for rehearing is overruled.